2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 1 of 9




                                                      2:21-cv-1256-MBS
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 2 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 3 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 4 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 5 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 6 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 7 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 8 of 9
2:21-cv-01256-MBS   Date Filed 04/28/21   Entry Number 1   Page 9 of 9
